Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 23, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01125-CV
____________
 
IN RE WILLIE RAY MCDONALD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 8, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel the Honorable Thomas R. Culver, III, presiding judge of the 240th District Court of Fort Bend
County to rule on an application for a pre-trial writ of habeas corpus, in
which he complained of wrongful disclosure of privileged attorney-client
communications.  Relator
fails to establish that he is entitled to extraordinary relief.  See Barnes v. State, 832 S.W.2d 424,
426 (Tex. App.CHouston [1st Dist.] 1992, orig.
proceeding). 
We deny relator=s petition for writ of mandamus. 
PER CURIAM
Petition Denied
and Memorandum Opinion filed October 23, 2003.
Panel consists of
Justices Edelman, Frost, and Guzman.